DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method, classified in C03B37/0146,02736,029.
II. Claims 7-12, drawn to a system, classified in G02B6/2835,40 and C03B2205/80.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a process step that does not require moving the handle at least one of laterally and rotationally within the tube.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
The prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Carlson on 4/27/2022 9:30am a provisional election was made with traverse to prosecute the invention of Group 1, claim 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al (US-20060162390-A1) and further in view of Ball et al (US-6381990-B1) and Bookbinder et al (US-20030044743-A1).
Regarding claim 1, Sarkar teaches of a method for positioning an optical preform in a furnace [0019] comprising providing a chuck interface (socket 81, preform holder 83) with a drive assembly (vertical slide 93); coupling a handle (push rod 89, handle 71 [0029-30]) within the chuck interface, an optical fiber preform (soot body 61) positioned on an opposite end of the handle from the chuck interface, positioning the handle within a tube (quartz muffle 65 [0034]), and positioning the optical fiber preform within a furnace (hot zone 64 [0034]).
	Sarkar discloses a dynamic seal, not shown in figures, between the vertical slide and the muffle to exclude ambient air to control the gas atmosphere during sintering [0033], but does not explicitly teach of positioning the chuck interface within a seal assembly. In related sealing of optical preform in furnace art, Ball teaches of upper sleeve flange 14 with sealing mechanism 18 directed to sealing the top hot assembly 10 (col. 5 Line 40-48), equivalent to a seal assembly for a chuck interface. It would be obvious to one of ordinary skill at the time of invention to modify Sarkar with the sealing arrangement as taught by Ball to have a seal assembly for the chuck interface to control the gas atmosphere for a sintering process. 
	Sarkar teaches of rotating chuck interface 29 in prior art, but is silent on that aspect in their own invention. In related optical fiber in sealed furnace art, Bookbinder teaches of moving the handle at least one of laterally and rotationally within the tube to move the optical fiber preform within the furnace [0025]. It would be obvious to one of ordinary skill in the art at the time of invention to modify Sarkar to rotate the handle instead of rotating the chuck interface to decrease the amount of torsion felt on the system. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 2, according to modified Sarkar of claim 1, the sealing arrangement relied upon by Ball shows handle 28 extending through sealing mechanism 18 (Fig. 1).

Regarding claim 5, according to modified Sarkar of claim 1, the sealing arrangement relied upon by Ball shows handle 28 vertically moving between Fig. 1 and 4. Ball‘s handle 28 is acting like the handle and tube in instant application. It would have been obvious to one of ordinary skill in the art at the time of invention was made to separate the handle and sealing tube, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make the elements separable for the purpose of modifying the handle with the rotationally drive relied upon from Bookbinder. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)

Regarding claim 6, according to modified Sarkar of claim 1, sealing mechanism 18 of Ball includes lip seal structure 36 and retaining ring 32 (Col. 5 Line 64-Col. 6 Line 4), either reading on a face seal within the seal assembly.


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al (US-20060162390-A1), Ball et al (US-6381990-B1), and Bookbinder et al (US-20030044743-A1) as applied to claim 1 above, and further in view of Kuwabara et al (JP-08188439-A, English translation provided by Espacenet).
Regarding claim 3, according to modified Sarkar of claim 2, Bookbinder teaches of moving the handle rotationally within the tube to move the optical fiber preform within the furnace [0025]. Sarkar teaches of laterally moving the chuck interface using horizontal slides 85/91 [0032-0033]. The combination of Sarkar and Bookbinder are silent on moving the handle laterally within the tube and the lateral movement of the handle be independent of the tube.
	In related optical preform positioning in a furnace art, Kuwabara teaches of XY moving section 232 moving the optical fiber preform in the horizontal biaxial direction and rotating part 231 (p. 3 Line 35-37). It would be obvious to one of ordinary skill in the art to incorporate a lateral movement component to the handle as taught by Kuwabara for fine motor control of the fiber preform (p. 3 Line 52-59). "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Regarding claim 4, according to modified Sarkar of claim 3, Bookbinder teaches of moving the handle rotationally within the tube to move the optical fiber preform within the furnace [0025], reading on independent rotation of the handle relative to the tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5423898-A teaches of an optical fiber preform carriage in a furnace that has a horizontal driving device (lateral movement) within the tube
US-1213285-A teaches of fork 21 and member 14 laterally moving the preform in a trolley/carriage.
US-5931984-A teaches of a sealing mechanism comparable to Ball allowing the chuck interface or handle extend through the seal assembly.
JP-2016079059-A teaches of a chuck that moves the preform in the x or y direction.
JP-2004238249-A teaches of a horizontal biaxial positioning XY stage that can replace Kuwabara.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741